  Case 17-16081-amc        Doc 69     Filed 09/23/20 Entered 09/23/20 17:48:31             Desc
                                          Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF PENNSYLVANIA


In re: DAVID BROWN                           §       Case No. 17-bk-16081
                                             §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


William C Miller, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 09/07/2017.

       2) The plan was confirmed on 06/18/2019.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on NA.

       5) The case was dismissed on 07/07/2020.

       6) Number of months from filing or conversion to last payment: 24.

       7) Number of months case was pending: 36.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $23,013.57.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 17-16081-amc        Doc 69     Filed 09/23/20 Entered 09/23/20 17:48:31            Desc
                                          Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)            $ 12,120.00
      Less amount refunded to debtor(s)                            $ 0.00
NET RECEIPTS                                                                      $ 12,120.00



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                  $ 3,500.00
       Court Costs                                                 $ 0.00
       Trustee Expenses & Compensation                          $ 890.64
       Other                                                       $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                   $ 4,390.64

Attorney fees paid and disclosed by debtor(s):                  $ 500.00



Scheduled Creditors:
Creditor                                        Claim        Claim        Claim    Principal     Interest
Name                               Class    Scheduled     Asserted     Allowed         Paid         Paid
DAVID OFFEN ESQUIRE                Lgl       4,000.00          NA           NA     3,500.00         0.00
VATIV RECOVERY SOLUTIONS           Uns           0.00     3,052.62     3,052.62       99.35         0.00
TRUMARK FINANCIAL CREDIT           Uns           0.00     7,478.98     7,478.98      243.41         0.00
REGIONAL ACCEPTANCE CORP           Sec           0.00    18,861.89    18,861.89        0.00         0.00
REGIONAL ACCEPTANCE CORP           Uns           0.00     4,672.01     4,672.01      152.06         0.00
INTERNAL REVENUE SERVICE           Pri           0.00     4,684.18     4,684.18    4,684.18         0.00
FEDCHOICE FEDERAL CREDIT           Uns           0.00       500.00       500.00       16.27         0.00
VERIZON                            Uns           0.00        72.32        72.32        2.35         0.00
PORTFOLIO RECOVERY ASSO            Uns           0.00     2,258.41     2,258.41       73.50         0.00
PORTFOLIO RECOVERY ASSO            Uns           0.00       315.83       315.83       10.27         0.00
VERIPRO SOLUTIONS, INC             Sec           0.00    43,282.67    43,282.67    1,408.68         0.00
Select Portfolio Servicing Inc     Sec           0.00   218,146.29   218,146.29        0.00         0.00
CITY OF PHILA                      Sec           0.00       278.34       278.34      278.34         0.00
CITY OF PHILA                      Sec           0.00       760.95       760.95      760.95         0.00
ARIA HEALTH                        Uns         185.74          NA           NA         0.00         0.00
COMMONWEALTH FINANCIAL             Uns       1,507.00          NA           NA         0.00         0.00
FEDCHOICE FEDERAL CR               Uns         500.00          NA           NA         0.00         0.00
PGW                                Uns       7,332.00          NA           NA         0.00         0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 17-16081-amc        Doc 69    Filed 09/23/20 Entered 09/23/20 17:48:31     Desc
                                         Page 3 of 5




Scheduled Creditors:
Creditor                                      Claim     Claim      Claim   Principal     Interest
Name                              Class   Scheduled   Asserted   Allowed       Paid         Paid
PHOENIX FINANCIAL SERVICES        Uns        368.00       NA         NA        0.00         0.00
PHOENIX FIANCIAL                  Uns        209.00       NA         NA        0.00         0.00
TRUMARK FINANCIAL                 Uns      7,167.00       NA         NA        0.00         0.00
VIRTUAL RADIOLOGIC                Uns        587.00       NA         NA        0.00         0.00
PHOENIX FINANCIAL                 Uns        560.00       NA         NA        0.00         0.00
TRUJMARK FINANCIAL                Uns      7,167.00       NA         NA        0.00         0.00
VIRTUAL RADIOLOGIC                Uns        587.00       NA         NA        0.00         0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 17-16081-amc        Doc 69    Filed 09/23/20 Entered 09/23/20 17:48:31   Desc
                                         Page 4 of 5




Summary of Disbursements to Creditors:

                                             Claim             Principal         Interest
                                             Allowed           Paid              Paid
Secured Payments:
      Mortgage Ongoing                       $ 43,282.67       $ 1,408.68              $ 0.00
      Mortgage Arrearage                    $ 218,146.29            $ 0.00             $ 0.00
      Debt Secured by Vehicle                $ 18,861.89            $ 0.00             $ 0.00
      All Other Secured                        $ 1,039.29      $ 1,039.29              $ 0.00
TOTAL SECURED:                              $ 281,330.14       $ 2,447.97              $ 0.00

Priority Unsecured Payments:
        Domestic Support Arrearage                 $ 0.00           $ 0.00             $ 0.00
        Domestic Support Ongoing                   $ 0.00           $ 0.00             $ 0.00
        All Other Priority                    $ 4,684.18       $ 4,684.18              $ 0.00
TOTAL PRIORITY:                               $ 4,684.18       $ 4,684.18              $ 0.00

GENERAL UNSECURED PAYMENTS:                  $ 18,350.17         $ 597.21              $ 0.00



Disbursements:

       Expenses of Administration             $ 4,390.64
       Disbursements to Creditors             $ 7,729.36

TOTAL DISBURSEMENTS:                                          $ 12,120.00




UST Form 101-13-FR-S (9/1/2009)
  Case 17-16081-amc          Doc 69      Filed 09/23/20 Entered 09/23/20 17:48:31               Desc
                                             Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 09/23/2020                        By: William C. Miller
                                             Chapter 13 Standing Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
